Citation Nr: 0603967	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a cochlear and 
peripheral vestibular disorder (also claimed as Ménière's 
disease).


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1993 to November 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied the veteran's claim for service connection for a 
cochlear and vestibular disorder.  In October 2004, 
he testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.


FINDING OF FACT

The evidence for and against the veteran's cochlear and 
vestibular disorder being related to acoustic trauma 
sustained during military service is at least evenly balanced 
(i.e., in relative equipoise).  


CONCLUSION OF LAW

The veteran's cochlear and vestibular disorder is causally 
related to acoustic trauma sustained during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Since the Board is 
granting the veteran's claim, in full, there is no need to 
discuss whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because, even if there 
has not been, it is merely inconsequential and, therefore, at 
most harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 
(2004) (Pelegrini II) (withdrawing its' decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)


Legal Analysis

The veteran's service medical records (SMRs) indicate the 
veteran sustained acoustic trauma in October 1994 when a tank 
gun accidently discharged while he was standing only three 
feet away.  His right side was facing the tank, and he was 
not wearing any ear protection.  He heard ringing in his ears 
for a few days.  An April 1995 audiological evaluation 
indicates he did not have tinnitus, vertigo, or headaches.  
He had mild to moderate mid-range sensorineural right ear 
hearing loss.   

Since the veteran separated from military service, VA medical 
records indicate his right ear hearing loss has progressively 
worsened.  The report of a February 1996 VA audiological 
evaluation indicates he denied experiencing any tinnitus or 
vertigo at that time.  He was first treated for vertigo and 
tinnitus in May 1998 at McClellan Air Force Base (AFB).  He 
complained of episodes of tinnitus and vertigo with nausea 
and vomiting.  He mentioned a previous episode of vertigo 
with an ear infection.  He was diagnosed with possible 
labyrinthitis (i.e. inflammation of the inner ear).

In February 2001, the veteran was treated for similar 
symptoms of vertigo and tinnitus by Dr. Macri, an 
otolaryngologist (i.e. ear and larynx specialist).  He was 
referred to a ear, nose and throat specialist (ENT), but the 
record does not contain any follow-up records.  

A December 2002 VA outpatient treatment (VAOPT) record 
indicates the veteran presented with complaints of dizziness, 
chronic sinus problems, and tinnitus in his right ear.  In 
March 2003, Dr. Krammer, an otolaryngologist, from the VA 
Medical Center (VAMC) referred the veteran to the Hearing and 
Balance Center at Elks Hospital.  A videonystagmographic 
(VNG) evaluation was significant for a right peripheral 
lesion.  An April 2003 VAOPT note by Dr. Krammer gave an 
impression of "apparent total cochlear and vestibular loss, 
right, apparently of five-years' [sic] duration, that could 
well be of vascular origin."  May and June 2003 VAOPT 
records indicate ongoing episodes of dizziness and tinnitus.  

The report of an August 2003 VA audiological evaluation 
performed by a clinical audiologist indicates that right 
tympanometry provoked dizziness.  The audiologist reported 
that the veteran's tinnitus was more likely than not, related 
to his military noise exposure, but that the cochlear and 
vestibular disorder was less likely than not related to 
active duty.  The audiologist based her opinion on the fact 
that the vertigo did not begin until 1998 - three years after 
he was discharged from service.  

The draft report of an August 2003 VA audiological evaluation 
performed by Dr. Bungard notes that the veteran did not have 
a staggering loss of balance between episodes of vertigo, 
which indicated his condition was not secondary to a 
neurological disease.  Furthermore, the doctor stated: 

... there is an intimate anatomic relationship 
between the cochlear and vestibular portions of 
the inner ear and the 8th cranial nerve, which is 
the acoustic nerve.  Any condition involving one 
or the other would involve both hearing and 
equilibrium mechanisms.  The veteran has been 
definitely diagnosed as having total hearing loss 
on the right and his equilibrium is definitely 
impaired ...

In the opinion of this examiner, the 
cochlear vestibular condition is more likely 
than not related to his service connected 
hearing loss and not to any neurological 
disease such as multiple sclerosis, etc. 

Strangely, it appears that Dr. Bungard's report was then 
changed by another physician whose signature is unreadable, 
but who the veteran believes to be Dr. Elzinga, a physician 
who specializes in internal medicine and did not examine him 
(see, September 2003 letter from the veteran).  Regardless, 
this physician indicated he had discussed the changes with 
Dr. Bungard who agreed with them.  In essence, these changes 
indicate that Dr. Bungard believed that the cochlear and 
vestibular condition was not related to the acoustic trauma 
sustained during service.  The handwritten notes give the 
following diagnosis:

Vertigo, severe, of undetermined etiology.  
Because of the long duration of time between his 
service related injury and the onset of his 
vertigo, it is less likely than not related to 
the explosion.  However, he alleges that his 
symptoms may have begun in 1995, during his time 
in service. 

An August 2003 record from Dr. Beasley indicates a possible 
diagnosis of refractory Ménière's disease.  September 2003 
records from Dr. Maughan, an ENT specialist, indicate a 
diagnosis of Ménière's disease, right, vertigo, now episodes 
without warning.  A November 2003 letter from Dr. Tubach, an 
otolaryngologist, gives the following impression/diagnosis:

Hearing Loss Sensorineural (389.10).  
Dysequilibrium (780.4).  Hearing loss and Vertigo 
most likely due to exposure to explosion and noise 
while in Military.  No evidence of fluctuating 
hearing loss which would be consistent with 
perilymph fistula or endolymphatic hydrops 
(Ménière's Disease).  If Ménière's would expect 
dizzy episodes to last longer and to have aural 
fullness and different pattern to hearing loss.  
No evidence of perilymph fistula by testing at 
this time but may have been present in the past ... 
Most likely the ear was injured and has slowly 
progressed since the time of injury.   

The report of the March 2004 VA examination by Dr. Witte 
indicates the doctor reviewed the veteran's claims file, and 
concluded that the vertigo was less likely than not related 
to the noise exposure in October 1994.  She based this 
opinion, in part, on a study that found the prevalence of 
Ménière's disease to be no greater in veteran's exposed to 
acoustic trauma than that among the general population.  She 
also based her opinion on the long latency between the noise 
exposure and his symptoms, which she noted first began in 
October 2000.

Finally, an August 2004 letter by Dr. Goltry, an 
otolaryngologist, indicates the doctor did not believe the 
veteran's vertigo and hearing loss were a result of stroke or 
high blood pressure (i.e. of vascular origin as initially 
suggested by Dr. Krammer).  The doctor believed he had post 
traumatic Ménière's disease caused by the acoustic trauma 
sustained during military service.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the private 
physicians' opinions over the VA medical examiners' opinions.

As mentioned, Dr. Bungard's August 2003 draft report 
indicates the physician initially believed the veteran's 
right ear disorder was at least as likely as not related to 
the acoustic trauma he experienced during military service.  
Another doctor, who did not examine the veteran, believed 
differently and changed the report's conclusion.  This doctor 
reportedly consulted with Dr. Bungard who agreed with the 
change in opinion, but there is no explanation given as to 
why Dr. Bungard changed his mind.  The draft report explained 
that the intimate anatomic relationship between the cochlear 
and vestibular portions of the inter ear and the 8th cranial 
nerve would make it likely than any condition that involved 
one or the other would involve both hearing and equilibrium 
mechanisms.  Given this, the rationale was that the same 
injury that caused his right ear hearing loss, which was 
unquestionably the acoustic trauma, also caused the problems 
with his equilibrium.  The only explanation given for the 
change in this conclusion is that the veteran did not begin 
to experience vertigo until 1998 - almost four years after 
the original trauma.  But, as will be discussed later, there 
are medical opinions on record that explain that Ménière's 
disease or this type of cochlear/vestibular disorder can be 
latent for years after the initial injury, slowly progressing 
until symptoms such as vertigo arise (see Dr. Tubach's 
November 2003 letter).  Given this, and the fact that the 
final August 2003 report offers no other explanation for the 
etiology of the right ear disorder - the Board does not find 
the opinion especially probative.  

Similarly, Dr. Witte's March 2004 report indicates she based 
her opinion on the fact that the veteran's symptoms did not 
arise until October 2000.  First of all, the medical evidence 
of record indicates he began experiencing symptoms in May 
1998 - not October 2000.  And while this is still four years 
after the initial trauma - an opinion based on inaccurate 
facts must be given less probative weight.  See Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran or someone else).  Also, 
the doctor based her opinion on a study that found that the 
prevalence of Ménière's disease was no greater in veterans 
exposed to acoustic trauma as that among the general 
population.  The problem with this, however, is that it is 
not entirely clear from the record that the veteran actually 
has Ménière's disease.  While it is clear that he has a 
cochlear and peripheral vestibular disorder - the physicians 
have not agreed on whether Ménière's disease is present.  So 
it is not clear that this study is actually applicable to the 
present situation.  Furthermore, she offers no opinion as to 
any other possible etiology.  So again, the Board does not 
find this opinion to be especially probative.

On the other hand, Drs. Goltry and Tubach have opined that 
the veteran's vertigo is a result of the acoustic trauma he 
sustained during military service.  These doctors are both 
otolaryngologists specializing in this particular field, so 
they have the esoteric knowledge and expertise required to 
make these necessary determinations - whereas others who 
have commented, both favorable and unfavorable, perhaps do 
not.  Cf. Black v. Brown, 10 Vet. App. 279 (1997).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

At the very least, the Board finds that the evidence for and 
against granting service connection for this condition to be 
evenly balanced (i.e., in relative equipoise).  So the 
benefit of the doubt will be resolved in the veteran's favor 
and service connected granted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a cochlear and 
peripheral vestibular disorder is granted.


____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


